      Case 2:20-cv-01532-DJH Document 43 Filed 01/04/21 Page 1 of 3


            Lindsay G. Leavitt – 029110
 1              Lleavitt@jsslaw.com
     JENNINGS, STROUSS & SALMON, P.L.C.
 2    A Professional Limited Liability Company
             One East Washington Street
 3                   Suite 1900
            Phoenix, Arizona 85004-2554
 4           Telephone: (602) 262-5911
 5 Attorneys for Defendant
 6
                       IN THE UNITED STATES DISTRICT COURT
 7
                              FOR THE DISTRICT OF ARIZONA
 8
 9   Peter Strojnik,                             No. CV-20-01532-PHX-DJH
                                                     CV-20-01434-PHX-JJT
10                Plaintiff                          CV-20-00343-PHX-DWL
                                                      (Consolidated)
11   vs.
                                                 STIPULATED MOTION FOR
12   New Crescent Investments, LLC, d/b/a        EXTENSION OF TIME FOR
     Sheraton Crescent Phoenix,                  DEFENDANT NEW CRESCENT
13                                               INVESTMENTS, LLC TO FILE
                  Defendant.                     ITS RESPONSE TO PLAINTIFF’S
14                                               Doc. # 34 ALL WRITS ACT
                                                 MOTION FOR WRIT
15                                               PROHIBITION AGAINST
                                                 LINDSAY LEAVITT AND
16                                               JENNINGS, STROUSS &
                                                 SALMON, PLC
17
                                                 (First Request)
18
19
20         Pursuant to LRCiv 7.3(a), the Parties have stipulated to extending Defendant
21   New Crescent Investments, LLC’s deadline to file its Response to Plaintiff’s All Writs
22   Act Motion for Writ Prohibition Against Lindsay Leavitt and Jennings, Strouss &
23   Salmon, PLC [Doc. 34] by fourteen (14) calendar days. Accordingly, the Parties
24   jointly move the Court to permit Defendant to file its Response on or before January
25   18, 2021.
26   ...
27   ...
28
                                                                          7458954v1(69171.1)
     Case 2:20-cv-01532-DJH Document 43 Filed 01/04/21 Page 2 of 3



 1       RESPECTFULLY SUBMITTED this 4th day of January, 2021.
 2                                    JENNINGS, STROUSS & SALMON,
                                      P.L.C.
 3
                                      By s/ Lindsay G. Leavitt
 4                                      Lindsay G. Leavitt
                                        One East Washington Street, Suite 1900
 5                                      Phoenix, Arizona 85004-2554
                                        Attorneys for Defendant
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                               7458954v1(69171.1)
     Case 2:20-cv-01532-DJH Document 43 Filed 01/04/21 Page 3 of 3



 1                         CERTIFICATE OF SERVICE
 2       I hereby certify that on January 4, 2021, I electronically transmitted the
         attached document to the Clerk’s Office using the CM/ECF System for filing
 3       and transmittal of a Notice of Electronic Filing to the following CM/ECF
         registrants:
 4
 5                                  Peter Srojnik
                               7847 N. Central Avenue
 6                               Phoenix, AZ 85020
                                  ps@strojnik.com
 7
         I hereby certify that on January 4, 2021, I served the attached document by
 8       mail on the following, who are not registered participants of the CM/ECF
         System:
 9
                                                        s/ Tana Davis-Digeno
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                    7458954v1(69171.1)
